Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 4-5, and 7 in “Claims - 09/20/2021” have been acknowledged. 
This office action considers claims 1-22 pending for prosecution, of which, non-elected claims 21-22 are withdrawn, and elected claims 1-20 are examined on their merits.
CLAIM INTERPRETATION
Claims 1 and 18 recite “that includes charged particles having a polarity equal to a polarity of the majority carriers”. Based on the descriptions in para. [0017] of the applicant’s submitted specification, it appears that the term “equal” is “same”. The examiner uses this interpretation for this office action.
Response to Arguments
Applicant's arguments “Remarks - 09/20/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 6-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maki, of record (US 20150076612 A1 – hereinafter Maki) in view of Tiwari, of record (US 20040108537 A1 – hereinafter Tiwari).
Regarding Claim 1, Maki teaches an apparatus (see the entire document; Fig. 3; specifically, [0035]-[0048], and as cited below), comprising:
an interlayer dielectric (ILD) layer (II3; Fig. 3; [0035]) between first (interconnect COL; [0036]) and second metal layers (left metal conductive layer MCT; [0048]); 
a thin film transistor (TFT) (TFT; [0043]).
But, Maki as applied above does not expressly teach the TFT comprising:
source, drain, and gate contacts;
a semiconductor material, comprising a channel, between the ILD layer and the
second metal layer;
a gate dielectric layer between the gate contact and the channel; and
an additional layer between the channel and the ILD layer;
wherein (a)(i) the channel includes majority carriers selected from the group consisting of hole carriers or electron carriers, (a)(ii) the additional layer 
In a related art, Tiwari teaches the details of the TFT comprising:

    PNG
    media_image1.png
    329
    437
    media_image1.png
    Greyscale

Tiwari – Fig. 2
Source (30; Fig. 1; [0035]), drain (32), and gate contacts (34); 
a semiconductor material (24), comprising a channel, 
a gate dielectric layer (36) between the gate contact (34) and the channel (24); and 
an additional layer (20) under the channel (24); 
wherein (a)(i) the channel (24) includes majority carriers selected from the group consisting of hole carriers or electron carriers (“electrons” or “holes” – [0038]. Note also: having electrons and holes in channel material is an intrinsic property of semiconductor materials formed for channel), 
20) includes an insulator material (52; “a silicon nitride charge trapping layer 52” - [0037]) that includes charged particles having a polarity equal to a polarity of the majority carriers (Tiwari – [0038] – “these embodiments are based on n-type devices using electrons” – that is majority carriers are electrons and minority carriers are hole. In para. [0049] Tiwari teaches “when a negative voltage is applied to the source, a larger negative voltage applied to the drain, with the substrate grounded and the gate at the larger negative voltage, then carriers from the channel are energetically injected into the underlying charge trapping region from the electron channel formed between source and drain” – that is the charge trapping region will repel majority carriers towards the channel 24 and trap the minority carriers hole, so therefore, it would be obvious to one with ordinary skills in the art that the charge trapping layer must be negatively charged – since it repels electrons - which is same as the majority carriers as claimed. Furthermore, Tiwari’s structure is the same as claimed (that is, a thin film transistor comprising: source, drain, gate, channel and an additional layer being an insulator). While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Therefore, since Tiwari has all of the structural limitations of the claimed invention, the device is capable of operating in the same manner as claimed by the applicant).
Tiwari into Maki structure.
The ordinary artisan would have been motivated to integrate teachings of Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 2, the combination of Maki and Tiwari teaches claim 1 from which 2 depends.
But, Maki does not expressly disclose wherein the channel is between the gate dielectric and the additional layer.
However, Tiwari teaches channel 24 is between gate dielectric 36 and additional layer 20 – see Fig. 2 of Tiwari.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the channel is between the gate dielectric and the additional layer as taught by Tiwari into Maki structure.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather 
Regarding Claim 3, the combination of Maki and Tiwari teaches claim 1 from which 3 depends.
But, Maki does not expressly disclose wherein: the additional layer is a charge trap layer to substantially fix the charged particles; and the insulator material includes at least one of an oxide and a nitride.  
However, Tiwari teaches the additional layer (Tiwari 20) is a charge trap layer to substantially fix the charged particles (see [0035]); and the insulator material (Tiwari 52) includes at least one of an oxide and a nitride (Tiwari “silicon nitride” – [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein: the additional layer is a charge trap layer to substantially fix the charged particles; and the insulator material includes at least one of an oxide and a nitride as taught by Tiwari into Maki structure.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 6, the combination of Maki and Tiwari teaches claim 3 from which 6 depends.
Maki does not expressly disclose wherein the source and drain contacts are included in the second metal layer.
However, Tiwari’s source 30 and drain 32 are on the top of the TFT (Fig. 2 of Tiwari). Furthermore, since the TFT of Maki is between the first and second metal layers (Fig. 3 of Maki), the source and drain contacts of the combination of Maki and Tiwari will be in the second metal layer. Also note, Maki’s upper electrode CP ([0047]) in Fig. 3 is in second metal layer left MCT).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the source and drain contacts are included in the second metal layer in the combination of Maki and Tiwari.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 7, the combination of Maki and Tiwari teaches claim 3 from which 7 depends.
But, Maki does not expressly disclose wherein: the channel is between the source and gate contacts; an axis intersects each of the channel, the source contact, and the drain contact.
However, Tiwari teaches channel 24 is between source 30 and gate 34 – Fig. 2) and an axis going between 24 and {30, 32} will intersect 24, 30 and 32 of Tiwari.
wherein: the channel is between the source and gate contacts; an axis intersects each of the channel, the source contact, and the drain contact as taught by Tiwari into Maki structure.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 8, the combination of Maki and Tiwari teaches claim 3 from which 8 depends.
But, Maki does not expressly disclose wherein: the channel is between the source contact and the ILD layer; the channel is between the gate contact and the ILD layer.  
However, in the combination of Maki and Tiwari, Tiwari’s channel 24 is between Tiwari’s gate 34 and ILD II3 of Maki.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein: the channel is between the source contact and the ILD layer; the channel is between the gate contact and the ILD layer as taught by the combination of Maki and Tiwari.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of 
Regarding Claim 9, the combination of Maki and Tiwari teaches claim 3 from which 9 depends.
But, Maki does not expressly disclose a source and a drain both corresponding to the channel, wherein at least one of the source and the drain is doped with mobile carriers but the charge trap layer is substantially not doped with mobile carriers.
However, in Fig. 2 of Tiwari, it is seen source 30 and drain 32 are connected to channel 24. 30 and 32 are doped since they are source and drain layer of a transistor, however, the charge trap layer 52 is formed of silicon nitride (Tiwari – [0037]), it is not doped since it does not function as a channel. Its function is to trap excess charges.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a source and a drain both corresponding to the channel, wherein at least one of the source and the drain is doped with mobile carriers but the charge trap layer is substantially not doped with mobile carriers as taught Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather 
Regarding Claim 10, the combination of Maki and Tiwari teaches claim 9 from which 10 depends.
But, Maki does not expressly disclose wherein: the charged particles are fixed and do not comprise mobile carriers; the insulator material includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, gallium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, polygermanium doped with boron, polygermanium doped with aluminum, polygermanium doped with phosphorous, polygermanium doped with arsenic, amorphous III-V materials, poly III-V materials, tin oxide, cupric oxide (CuO), cuprous oxide (Cu2O), indium gallium zinc oxide (IGZO), indium gallium zinc (IGZ), crystalline IGZO, amorphous IGZ, nanocrystalline IGZ, tungsten antimonide, indium antimonide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystalline InGaZnO, GaZnON, ZnON, c-Axis Aligned Crystal (CAAC) (e.g., InGaZnO), or combinations thereof.
Tiwari teaches charge trapping region captures electrons or holes (see [0010] and claim 14), as such the trapping layer does not comprise carriers electrons or hole – rather it captures electrons and hole).
Tiwari also teaches the insulator material includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof ((Tiwari “a silicon dioxide injecting layer 50” – [0037]), and the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, gallium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, polygermanium doped with boron, polygermanium doped with aluminum, polygermanium doped with phosphorous, polygermanium doped with arsenic, amorphous III-V materials, poly III-V materials, tin oxide, cupric oxide (CuO), cuprous oxide (Cu20), indium gallium zinc oxide (IGZO), indium gallium zinc (IGZ), crystalline IGZO, amorphous IGZ, nanocrystalline IGZ, tungsten antimonide, indium antimonide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystalline InGaZnO, GaZnON, ZnON, c-Axis Aligned Crystal (CAAC) (e.g., InGaZnO), or combinations thereof (Tiwari “silicon” – [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein: the charged Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 11, the combination of Maki and Tiwari teaches claim 3 from which 11 depends.
But, Maki does not expressly disclose wherein the charge trap layer directly contacts the semiconductor channel.
However, Tiwari teaches trap layer 20 directly contacts channel 24 – Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the charge trap layer directly contacts the semiconductor channel as taught Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 12, the combination of Maki and Tiwari teaches claim 11 from which 12 depends.
But, Maki does not expressly disclose wherein the charge trap layer directly contacts the ILD layer.
However, Maki’s TFT is on ILD II3. Therefore, in the combination of Maki and Tiwari, the charge trap layer 20 of Tiwari will be on ILD II3 of Maki).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the charge trap layer directly contacts the ILD layer in the combination of Maki and Tiwari.
Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 13, the combination of Maki and Tiwari teaches claim 1 from which 13 depends.
Maki shows in Fig. 3, II3=ILD, first metal layer COL and second metal layer left MCT are above MEMORY REGION and PERIPHERAL CIRCUIT REGION (that is backend of the line during manufacturing) and Maki shows in Fig. 3, TFT region is between SUB and above backend portion.
Regarding Claim 16, the combination of Maki and Tiwari teaches claim 11 from which 16 depends.
But, Maki does not expressly disclose wherein: the ILD layer is included in a plane; an axis, parallel to the plane, intersects the source, drain, and gate contacts.  
However, Maki ILD II3 is in x-axis – Fig. 3. And Y-axis plane going between 24 and {30, 32} intersects source 30, drain 32 and drain contact 34 (Note: Tiwari’s source, drain, and gate are similarly arranged as in the applicant’s submitted drawings Fig. 2. Therefore, intersecting planes will be same for Tiwari.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein: the ILD layer is Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
Regarding Claim 17, the combination of Maki and Tiwari teaches claim 16 from which 17 depends.
But, Maki does not expressly disclose wherein the axis intersects dielectric material located between the source and gate contacts and additional dielectric material located between the gate and drain contacts.
However, Tiwari teaches Y-axis plane going between 24 and {30, 32} intersects source 30, drain 32 and drain contact 34 (Note: Tiwari’s source, drain, and gate are similarly arranged as in the applicant’s submitted drawings Fig. 2. Therefore, intersecting planes will be same for Tiwari.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the axis intersects dielectric material located between the source and gate contacts and additional dielectric material located between the gate and drain contacts as taught by Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maki Maki in view of Tiwari and further view of Levy, of record (US 8067284 B1 – hereinafter Levy).
Regarding Claim 4, the combination of Maki and Tiwari teaches claim 3 from which 4 depends.
But, Maki does not expressly disclose wherein: the majority carriers include an ion of a member selected from the group consisting of helium, neon, argon, krypton, xenon, radon, NH3, NOx, or combinations thereof; the insulator material includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, amorphous III-V materials, poly III- V materials, tin oxide, cupric oxide, cuprous oxide, or combinations thereof.
However, Tiwari teaches the insulator material (20) includes a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, Tiwari “silicon dioxide injecting layer 50, a silicon nitride” – [0037]. Note: layer 50 is part of 20 – see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a least one member selected from the group consisting of silicon nitride, hafnium oxide, silicon oxide, silicon oxynitride, aluminum oxynitride, aluminum nitride, aluminum oxide, silicon carbide, titanium oxide, or combinations thereof; the semiconductor material includes a member selected from the group consisting of zinc oxide, indium oxide, indium gallium oxide, amorphous silicon, amorphous germanium, amorphous silicon germanium, polysilicon, polygermanium, amorphous III-V materials, poly III- V materials, tin oxide, cupric oxide, cuprous oxide, or combinations thereof thereof as taught by Tiwari into Maki.
The ordinary artisan would have been motivated to integrate Tiwari into Maki structure in the manner set forth above for, at least, this integration provide details of fabricating a thin film transistor in the ILD layer. Since the transistor is fabricated between two metallization layers (that is the backend of line of processing steps rather than front end of line), this integration saves much needed silicon area, and therefore, improves cost benefit.
the combination does not expressly disclose the majority carriers include an ion of a member selected from the group consisting of helium, neon, argon, krypton, xenon, radon, NH3, NOx, or combinations thereof.
In a related art, Levy teaches charge trapping oxynitride layer 320A from the process gas includes BTBAS and ammonia (NH.sub.3) mixed at a predetermined ratio (Levy C5 L61 – C6 L5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the charge trapping oxynitride layer 320A from the process gas includes BTBAS and ammonia (NH.sub.3) mixed at a predetermined ratio as taught by Levy into the combination of Maki, Tiwari structure.
The ordinary artisan would have been motivated to integrate teachings of Levy into the combination of Maki, Tiwari structure in the manner set forth above for, at least, this integration will provide “a narrow band gap energy level in the oxynitride charge trapping layer” (Levy C6 L4-5).

Claims 5, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maki Maki in view of Tiwari and further view of Bhattacharyya, of record (US 20060125010 A1 – hereinafter Bhattacharyya).
Regarding Claim 5, the combination of Maki and Tiwari teaches claim 3 from which 5 depends.
Maki does not expressly disclose wherein the majority carriers include an ion of a member selected from the group consisting of fluorine, chlorine, bromine, iodine, astatine, nitrogen, BC13, SF6, or combinations thereof.
However, Bhattacharyya further teaches various embodiments create the trapping layer using the following process. Standard processing steps are performed through the shallow trench isolation (STI). A block mask is applied to define and open the active retention of the FET device. In these embodiments, the FET device is an NFET device, but the present subject matter is not limited to NFET devices. Silicon, ammonia (NH.sub.3), and optionally hydrogen are ion implanted with an appropriate energy and concentration to achieve a desired refractive index after post-processing anneal. In various embodiments, ammonia is replaced by active nitrogen. In various embodiments, silicon is replaced by other active silicon sources such as silane, dichlorosilane, and the like. A post-implant inert anneal is performed. According to various embodiments, the anneal includes a rapid thermal anneal (RTA). According to various embodiments, the anneal includes an inert plasma anneal in nitrogen (Bhattacharyya – [0159] – therefore, the majority carriers include nitrogen).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the majority carriers include an ion of a member selected from the group consisting of fluorine, chlorine, bromine, iodine, astatine, nitrogen, BC13, SF6, or combinations thereof as taught by Bhattacharyya into the combination of Maki and Tiwari.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Maki, Tiwari structure in the manner set forth environment of an inert gas such as nitrogen to complete the process of making the charge trapping layer – Bhattacharyya – [0159].
Regarding Claim 14, the combination of Maki and Tiwari teaches claim 3 from which 14 depends.
But, Maki does not expressly disclose at least one of a processor and an application specific integrated circuit (ASIC); a memory cell that includes the TFT; and a single package including the memory cell and the at least one of the processor and the ASIC.
However, Bhattacharyya teaches at least one of a processor (Bhattacharyya CPU in Fig. 23 – [0147])  and an application specific integrated circuit (ASIC) (ALU 1402 is an ASIC); a memory cell (memory 1406) that includes the TFT (see [0005]-[0007] for TFT); and a single package (Fig. 23 all the components are in a single package – “an electronic system can be fabricated in single-package processing units” – [0148]) including the memory cell (memory 1406) and the at least one of the processor (CPU) and the ASIC (ALU 1402).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate at least one of a processor and an application specific integrated circuit (ASIC); a memory cell that includes the TFT; and a single package including the memory cell and the at least one of the processor and the ASIC as taught by Bhattacharyya into the combination of Maki and Tiwari.
Bhattacharyya into the combination of Maki, Tiwari structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit elements into a package for simplicity of design, thereby saving cost. Furthermore, this integration will “reduce the communication time between the processor and the memory device”, thereby improving the performance of the system – Bhattacharyya – [0148].
Regarding Claim 15, the combination of Maki, Tiwari and Bhattacharyya teaches claim 14 from which 15 depends.
But, Maki does not expressly disclose the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die.
However, Bhattacharyya teaches the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die (Bhattacharyya – Fig 23 shows a single die containing CPU, ALU, memory 1406).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the apparatus comprising a die, wherein the memory cell and the at least one of the processor and the ASIC are both included on the die as taught by Bhattacharyya into the combination of Maki and Tiwari.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Maki, Tiwari structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit Bhattacharyya – [0148].
Regarding Claim 20, the combination of Maki, Tiwari teaches claim 1 from which 20 depends.
But, Maki does not expressly disclose a system comprising: a memory; and a processor coupled to the memory, wherein at least one of the processor and the memory include a TFT according to claim 1.
However, a system comprising: a memory (Bhattacharyya MEMORY 1406 in Fig. 23); and a processor (CPU) coupled to the memory (MEMORY 1406), wherein at least one of the processor and the memory include a TFT (see [0005]-[0007] for TFT).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a system comprising: a memory; and a processor coupled to the memory, wherein at least one of the processor and the memory include a TFT according to claim 1 as taught by Bhattacharyya into the combination of Maki and Tiwari.
The ordinary artisan would have been motivated to integrate the teachings of Bhattacharyya into the combination of Maki, Tiwari structure in the manner set forth above for, at least, this integration will provide a method to integrate different circuit elements into a package for simplicity of design, thereby saving cost. Furthermore, this integration will “reduce the communication time between the processor and the memory device”, thereby improving the performance of the system – Bhattacharyya – [0148].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari.

Regarding Claim 18, Tiwari teaches an apparatus (see the entire document; Fig. 2; specifically, [0035]-[0038], and as cited below), comprising:
a substrate (14; Fig. 2; [0035], see also Fig. 1); 
a thin film transistor (TFT) comprising: 
source (30), drain (32), and gate contacts (34); 
a semiconductor material (24), comprising a channel, between the substrate (14) and the gate contact (24); 
a gate dielectric layer (36) between the gate contact (34) and the channel (24);
and an additional layer (20) between the channel (24) and the substrate (14);
wherein (a)(i) the channel (24) includes carriers selected from the group consisting of hole carriers or electron carriers (“electrons” or “holes” – [0038]. Note also: having electrons and holes in channel material is an intrinsic property of semiconductor materials formed for channel),
(a)(ii) the additional layer (20) includes an insulator material (52; “a silicon nitride charge trapping layer 52” - [0037]).
But, Tiwari does not expressly disclose that the additional layer includes charged particles having a polarity equal to a polarity of the carriers.
However, Tiwari teaches in para. [0038] “these embodiments are based on n-type devices using electrons” – that is majority carriers are electrons and minority carriers are hole. In para. [0049] Tiwari teaches “when a negative voltage is applied to the source, a larger negative voltage applied to the drain, with the substrate grounded and the gate at the larger negative voltage, then carriers from the channel are majority carriers towards the channel 24 and trap the minority carriers hole, so therefore, it would be obvious to one with ordinary skills in the art that the charge trapping layer is negatively charged which is same as the majority carriers as claimed. Furthermore, Tiwari’s structure is the same as claimed (that is, a thin film transistor comprising: source, drain, gate, channel and an additional layer being an insulator). While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Therefore, since Tiwari has all of the structural limitations of the claimed invention, the device is capable of operating in the same manner as claimed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude based on the teachings of Tiwari that the additional layer includes charged particles having a polarity equal to a polarity of the carriers as claimed.
Regarding Claim 19, Tiwari teaches the apparatus of claim 18 comprising: 
a source (30 – Fig. 2) and a drain (32) both corresponding to the channel (24), wherein at least one of the source and the drain is doped with mobile carriers (Since source and drain performs the function of a transistor, they are either doped. Tiwari teaches “when a negative voltage is applied to the source, a larger negative voltage applied to the drain, with the substrate grounded and the gate at the larger negative voltage, then carriers from the channel are energetically injected into the underlying charge trapping region from the electron channel formed between source and drain” – that is, for the source and the drain to be functional, they have to be doped),
wherein the channel (24) is between the gate dielectric (36) and the additional layer (20); 
wherein the additional layer (20) directly contacts the substrate (20 is in direct contact with 14); and 
wherein the carriers are majority carriers (majority carriers are “electrons” or “holes” – [0038]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898